DETAILED ACTION
This office action is response to 12/13/2021. Claims 1, 4-17 and 20 are amended. Claims 2-3 and 18-19 cancelled. Claims 1, 4-17 and 20 are presented for examination.
Response to Arguments
2.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 6-8 in Remarks, filed 12/13/2021, with respect to claims 1, 4-17 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over JANG (US 2019/0212736 A1) (hereinafter JANG) in view of Patton (US 2019/0286793 A1) (hereinafter Patton) and further in view of Fadem (US 2014/0128763 A1), have been fully considered and are persuasive.  Applicant also filed eTD. These rejections have been withdrawn. 
Allowable Subject Matter
3.       Claims 1, 4-17 and 20 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
4.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 7 and 14 and 17, the prior art of record, specifically JANG (US 2019/0212736 A1) teaches an autonomous driving apparatus configured to perform autonomous driving of a vehicle comprising: a sensor configured to acquire sensing information to determine a driving state of the vehicle; a storage configured to store a plurality of autonomous driving models; and at least one processor configured to perform autonomous driving of the vehicle using one model from among the plurality of 
Prior art of record, Patton (US 2019/0286793 A1) teaches a method comprising: controlling a locomotion component of a vehicle routing a vehicle along a vehicle route that defines vertical coordinates of travel in a three-dimensional space; determining a set of geographic regions in the three-dimensional space in range of the vehicle based on a vehicle class of the vehicle; collecting external signals for the set of geographic regions, including collecting a set of posts from a set of social networking systems; detecting a set of events based on the external signals, including: assigning a subset of posts from the set of posts to a geographic region from among the set of geographic regions (para 064, event system 230 monitor: geographic locations; predetermined set of geographic regions (e.g., vehicle locations, predefined locations, etc.), determined set of geographic regions (e.g., determined operation along a vehicle route, etc.), monitor geographic regions or locations for events, paragraph 0067, geographic regions encountered by an en-route vehicle 210 within predetermined period of time; any other geographic regions associated with vehicle operation, para 0077, determined (e.g., from ).
Prior art of record, Fadem (US 2014/0128763 A1) teaches a monitoring system for notifying a method of using an Evoked Response Potential (ERP) testing system to administer a test on a test subject, wherein the ERP testing system comprises a headset and a control module, the method comprising: (a) positioning the headset on the head of the test subject, wherein the headset comprises: (i) a signal electrode, (ii) a reference electrode, and (iii) a stimulus producer; (b) placing a handheld control module in a hand of the test subject (para 05-06, brain electrical activity, ERP approach permits investigators to more directly link stimulus events to recorded signal, ERP technique reveals even momentary changes in patterns of brain activation, ERPs detect response to events in the external as well as internal environment).
However, the prior arts of record fail to teach, make obvious, or suggest, an error monitoring apparatus, the apparatus comprising: a detector configured to determine whether or not a predetermined event has occurred to a first mobility; a transmitter configured to send error information of the first mobility to a traffic control server that is configured to determine a degree of responsibility for the predetermined event occurring to the first mobility based on an analysis result, wherein the predetermined event comprises a traffic accident at least related to the first mobility, the manipulation apparatus unit monitors a pressure upon at least one of a steering wheel, an accelerator pedal, and a brake of the first mobility,wherein the detector is configured to determine, by applying a predetermined threshold to at least one of the speed measuring unit, the image acquisition unit, the sound acquisition unit, the wheel monitoring 

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1, 4-17 and 20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689